Title: From John Adams to Benjamin Rush, 1 September 1809
From: Adams, John
To: Rush, Benjamin



Dear Doctor,—
Quincy Sept. 1. 1809.

Thanks for yours of Aug. 25 and the Papers enclosed. They are very high and very warm. You pretend that you have outlived your Patriotism; but you deceive yourself. Your feelings contradict your Assertions. You can never get rid of your Amor Patriæ and attachment to your Natale solum. At your age and mine it would perhaps be better for our Tranquility if we could outlive all our public Feelings. Yet the very thought of this strikes us both with horror.
Mr. Boudinot and Mrs. Bradford have given us the Pleasure of their Company for one day and I have returned their kind visit in Boston. I found them sociable, friendly and agreeable. The aged Gentleman though afflicted with the Gout and has been confined for some time with it, has lost none of his vivacity or his Memory or his understanding as I could perceive. You remind me of a story which I heard in my youth of a young Priest who said of Dr. Tillotson
Nothing but his Table
Makes him considerable.
Pray how comes Parson Caldwell to be so very rich? I suppose he was another Witherspoon or another McWhorter who thought a part of Christs Kingdom was of this World. My Friend, the Clergy have been in all ages and Countries as dangerous to Liberty as the Army. Yet I love the Clergy and the Army. What can we do without them in this wicked world. But to dismiss all this, what shall we say of Public affairs? The Hounds have all been in fault: wholly lost and bewildered. They could not yet Scent the Track of the Fox. They know not which way to pursue the Game. I expect the Master Huntsmen will soon point out the Path: one will cry War with France and the other War with England. But they cannot get a vote in Congress for either.
I have no hope of any settlement with France or England at present. It is impossible. England asserts a Sovereignty at sea and France almost claims an absolute Dominion at Land. We ought not to agree to either. We never can agree to the Claims of England. What shall we do.
I am not pleased with embargoes or Non Intercourses: our People will not bear them.
The Unum Necessarium is a Navy: but such is the Division and the Folly of our Country, that no public Man will bear to think of Floating Castles. We shall be the Sport, Scorn and Ridicule of all Nations till we do think in earnest of covering the seas with our armed schooners and Brigantines. One year would produce at less expense than the Gun Boats a little Power that would secure us more consideration than an hundred Thousand disciplined veteran land Forces.
I have not yet got out of my head Fox’s little History. Some one of our Poets said how sweet an Ovid was in Murray lost? I say how noble a Livy or Davila was lost in Fox?
You know that all my Vagaries are locked up in your own Breast. There let them rest. I shall stand by the Government as well as I can, whether I approve their Measures or not, if they are not too bad to be borne. But this I know the most active energetic Portion of Mankind, as the Americans undoubtedly are cannot be long restrained by Embargoes and Non Intercourses. They will have the free use of their Limbs whether the Consequence is foreign War or civil War, or what you will.
Burn these Rhapsodies and Crudities lest they one day rise up in Judgment against / your Friend
Dr Rush